Exhibit 10.4

AMENDMENT TO INDEPENDENT CONSULTING AGREEMENT

THIS AMENDMENT TO INDEPENDENT CONSULTING AGREEMENT (this “Amendment”), dated as
of June 19, 2013 (the “Effective Date”), is entered into by and between Thomas
McGauley (hereafter “Consultant”) and Galectin Therapeutics, Inc., a Nevada
corporation (the “Company”).

WITNESSETH:

WHEREAS, the parties hereto entered into that certain Independent Consulting
Agreement, dated September 19, 2012 (the “Consulting Agreement”), pursuant to
which Consultant agreed to provide certain services to the Company on the terms
and conditions set forth therein; and

WHEREAS, the parties desire to amend the Consulting Services Agreement to
include the Recording Rights as set forth herein.

NOW, THEREFORE, in consideration of these premises, the promises hereinafter
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Consulting Agreement.

2. Section 4 of the Consulting Agreement is amended by deleting Paragraphs
(a) and (b) in their entirety and the following is substituted therefore for all
purposes whatsoever:

“(a) Term. The Initial Term shall begin on the Effective Date and shall end on
the first business day following the filing of the 10Q for the Company for the
second quarter, 2013 (such first business day being referred to as the
“Termination Date”), or such earlier date as this Agreement may be terminated in
accordance with Section 5 below.

(b) Consultant’s Services. Through July 1, 2013, Consultant shall provide
financial services and serve as the Acting Chief Financial Officer to the
Company in furtherance of the Company Business at the discretion of the CEO and
in accordance with the business direction provided to Consultant by the CEO.
After July 1, 2013 and through the remaining term of this Agreement, Consultant
shall no longer be the Acting Chief Financial Officer of the Company, but shall
provide the services specified herein as an independent consultant without
title. Consultant agrees to devote the time and effort necessary to perform the
services requested but in any event, Consultant agrees to be available for at
least ninety five (95) hours per month during the Term. Consultant shall carry
out all such services in accordance with all applicable laws and regulations
governing the business of the Company, any Company Affiliate and Consultant.
Consultant shall have discretion in the time, place and manner in which it
provides services, giving due regard to the Company’s needs in growing the
Company Business.”



--------------------------------------------------------------------------------

3. Section 6 of the Consulting Agreement is deleted in its entirety and the
following is substituted therefore for all purposes whatsoever:

6. Rights and Remedies Upon Termination.

“(a) Upon the termination of this Agreement for any reason, including, without
limitation, upon the expiration of the then current Term hereof, the parties
shall not have any further rights, duties or obligations under this Agreement
other than those provided in Sections 9 and 10 below. Notwithstanding the
foregoing, the termination of this Agreement may trigger certain rights and
obligations of the parties under other agreements, which rights and obligations
shall not in any way be altered by this Agreement and may trigger the benefit
for Consultant set forth in (b) below. Furthermore, the termination of this
Agreement shall not in any way negate the parties’ respective rights, duties or
obligations that accrued prior to the termination of this Agreement.

(b) Consultant is hereby granted options to purchase 25,000 shares (the
“Options”) of the Company’s common stock under the terms and conditions of the
Stock Option Agreement attached hereto as Exhibit A (“Stock Option Agreement”)
and Pro-Pharmaceuticals, Inc. Amended and Restated 2009 Incentive Compensation
Plan (“Stock Option Plan”). The Stock Option Agreement shall provide for the
Options to be 100% vested upon the Termination Date, provided that the
Consultant (i) has not been terminated by the Company for Cause or (ii) has not
voluntarily terminated this Agreement, in either case prior to the Termination
Date, and for Consultant to have the right to a cashless exercise of the
Options, in whole or in part.”

4. Section 7 of the Consulting Agreement is hereby amended for all purposes
whatsoever by changing the title of said Section to read “Indemnification by
Consultant; Indemnification by Company” and the addition of a new subsection
(c) as follows:

“(c) The Company shall indemnify and hold harmless the Consultant with respect
to any litigation pending as of the termination date of this Agreement and as to
which the Consultant is named as a party to such litigation; provided, however,
that the obligation of the Company with respect to such indemnification
obligation in favor of the Consultant shall, in all events, be limited to the
same extent, including without limitation, dollar amount, as the Company would
be obligated to indemnify an officer of the Company for the same or comparable
claim.”

5. Except as specifically amended by this Amendment, the Consulting Agreement
shall continue in full force and effect.

[Signatures on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first hereinabove set forth by their representatives
thereunto duly authorized, to be effective as of the Effective Date.

 

Company: GALECTIN THERAPEUTICS, INC. By:  

/s/ Peter G. Traber

Name:   Peter G. Traber, CEO & CMO CONSULTANT:

/s/ Thomas McGauley

Thomas McGauley



--------------------------------------------------------------------------------

EXHIBIT A

Stock Option Agreement

[See attached.]



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

GALECTIN THERAPEUTICS INC.

STOCK OPTION AGREEMENT

FOR

THOMAS MCGAULEY

AGREEMENT

1. Grant of Option. Galectin Therapeutics Inc., a Nevada corporation (the
“Company”) hereby grants, as of the date hereof (“Date of Grant”), to Thomas
McGauley (the “Optionee”) an option (the “Option”) to purchase up to twenty-five
thousand (25,000) shares of the Company’s common stock, $0.01 par value per
share (the “Shares”), at an exercise price per share equal to $         (the
“Exercise Price”). The Option shall be subject to the terms and conditions set
forth herein. The Option is being issued pursuant to the Company’s 2009
Incentive Compensation Plan (the “Plan”), which is incorporated herein for all
purposes. The Option is a Non-Qualified Stock Option and not an Incentive Stock
Option. The Optionee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all of the terms and conditions hereof and thereof and all
applicable laws and regulations.

2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

3. Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the Optionee shall be entitled to exercise the Option
at any time after the first business day following the filing of the 10Q for the
Company for the second quarter, 2013 (“Vesting Date”). The Option may be
exercised by the Optionee, in whole or in part, at any time or from time to time
after the Vesting Date and prior to the expiration of the Option as provided
herein.

For the avoidance of doubt, in the event that Optionee’s services to the Company
pursuant to that certain Independent Consulting Agreement, dated September 19,
2012, between the Company and Optionee (“Consulting Agreement”) is terminated
prior to the Vesting Date, other than as a result of (a) termination of
Optionee’s services by the Company for Cause (as defined in the Consulting
Agreement) or (b) Optionee’s voluntarily termination of his services to the
Company provided pursuant to the Consulting Agreement, this Option shall be
fully vested.

4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part at any time after the Vesting Date by written notice which
shall state the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised, and such other representations and
agreements as to the holder’s investment intent with respect to such Shares as
may be required by the Company pursuant to the provisions of the Plan. Such
written notice shall be signed by the Optionee and shall be delivered in person
or by certified mail to the Secretary of the Company. The written notice shall
be accompanied by payment of the Exercise Price as determined pursuant to
Section 5 hereof. This Option shall be deemed to be exercised after both
(a) receipt by the Company of such written notice accompanied by the Exercise
Price and (b) arrangements that are satisfactory to the Committee in its sole
discretion have been made for Optionee’s payment to the Company of the amount,
if any, that is necessary to be withheld in accordance with applicable

 

-5-



--------------------------------------------------------------------------------

Federal or state withholding requirements. No Shares shall be issued pursuant to
the Option unless and until such issuance and such exercise shall comply with
all relevant provisions of applicable law, including the requirements of any
stock exchange upon which the Shares then may be traded.

5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
or (b) check; or (c) with Shares owned by the Optionee, or the withholding of
Shares that otherwise would be delivered to the Optionee as a result of the
exercise of the Option or (d) pursuant to a “cashless exercise” procedure, by
delivery of a properly executed exercise notice together with such other
documentation, and subject to such guidelines, as the Committee shall require to
effect an exercise of the Option and delivery to the Company by a licensed
broker acceptable to the Company of proceeds from the sale of Shares, or
(e) such other consideration or in such other manner as may be determined by the
Committee in its absolute discretion.

6. Termination of Option.

(a) General. Any unexercised portion of the Option shall automatically and
without notice terminate and become null and void at the tenth
(10th) anniversary of the date as of which the Option is granted.

(b) Cancellation. To the extent not previously exercised, (i) the Option shall
terminate immediately in the event of (A) the liquidation or dissolution of the
Company, or (B) any reorganization, merger, consolidation or other form of
corporate transaction in which the Company does not survive or the Shares are
exchanged for or converted into securities issued by another entity, or an
affiliate of such successor or acquiring entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right pursuant to Section 10(c)(ii) of the Plan, and
(ii) the Committee in its sole discretion may by written notice (“cancellation
notice”) cancel, effective upon the consummation of any transaction that
constitutes a Change in Control, the Option (or portion thereof) that remains
unexercised on such date. The Committee shall give written notice of any
proposed transaction referred to in this Section 6(b) a reasonable period of
time prior to the closing date for such transaction (which notice may be given
either before or after approval of such transaction), in order that the Optionee
may have a reasonable period of time prior to the closing date of such
transaction within which to exercise the Option if and to the extent that it
then is exercisable (including any portion of the Option that may become
exercisable upon the closing date of such transaction). The Optionee may
condition his exercise of the Option upon the consummation of a transaction
referred to in this Section 6(b).

7. Transferability. Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

 

-6-



--------------------------------------------------------------------------------

8. No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.

9. Acceleration of Exercisability of Option.

(a) Acceleration Upon Certain Terminations or Cancellations of Option. So long
as this Option has not terminated pursuant to Section 6(a) hereof, this Option
shall become immediately fully exercisable immediately prior to the occurrence
of any event that would result in (i) the Option being terminated pursuant to
Section 6(b)(i) hereof, or (ii) the Company exercising its discretion to provide
a cancellation notice with respect to the Option pursuant to Section 6(b)(ii)
hereof.

(b) Acceleration Upon Change in Control. Subject to Section 9(a) above and so
long as this Option has not terminated pursuant to Section 6(a) hereof, this
Option shall become immediately fully exercisable immediately prior to the
occurrence of any event that qualifies as a “Change in Control”, as defined in
Section 9(b) of the Plan.

10. No Right to Continued Employment. Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.

11. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Georgia.

12. Non-Qualified Stock Option Treatment. The terms of this Option shall be
interpreted in a manner consistent with the intent of the Company and the
Optionee that the Option constitute a Non-Qualified Stock Option.

13. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts the Option subject to all of the terms and provisions of
the Plan and this Agreement. The undersigned Optionee hereby accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan and this Agreement, unless shown to have been
made in an arbitrary and capricious manner.

14. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 4960 Peachtree Industrial Blvd.,
Suite 240, Norcross, GA 30071, or if the Company should move its principal
office, to such principal office, and, in the case of the Optionee, to the
Optionee’s last

 

-7-



--------------------------------------------------------------------------------

permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

15. Section 409A.

(a) It is intended that the Option awarded pursuant to this Agreement be exempt
from Section 409A of the Code (“Section 409A”) because it is believed that
(i) the Exercise Price may never be less than the Fair Market Value of a Share
on the Date of Grant and the number of shares subject to the Option is fixed on
the original Date of Grant, (ii) the transfer or exercise of the Option is
subject to taxation under Section 83 of the Code and Treas. Reg. 1.83-7, and
(iii) the Option does not include any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Option. The provisions of this Agreement shall be interpreted in a manner
consistent with this intention, and the provisions of this Agreement may not be
amended, adjusted, assumed or substituted for, converted or otherwise modified
without the Optionee’s prior written consent if and to the extent that the
Company believes or reasonably should believe that such amendment, adjustment,
assumption or substitution, conversion or modification would cause the award to
violate the requirements of Section 409A. In the event that either the Company
or the Optionee believes, at any time, that any benefit or right under this
Agreement is subject to Section 409A, then the Committee may (acting alone and
without any required consent of the Optionee) amend this Agreement in such
manner as the Committee deems necessary or appropriate to be exempt from or
otherwise comply with the requirements of Section 409A (including without
limitation, amending the Agreement to increase the Exercise Price to such amount
as may be required in order for the Option to be exempt from Section 409A).

(b) Notwithstanding the foregoing, the Company does not make any representation
to the Optionee that the Option awarded pursuant to this Agreement is exempt
from, or satisfy, the requirements of Section 409A, and the Company shall have
no liability or other obligation to indemnify or hold harmless the Optionee or
any Beneficiary for any tax, additional tax, interest or penalties that the
Optionee or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto, that either is consented to by the Optionee or that the
Company reasonably believes should not result in a violation of Section 409A, is
deemed to violate any of the requirements of Section 409A.

[Signatures on next page]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the – day
of             , 2013.

 

COMPANY: GALECTIN THERAPEUTICS INC., a Nevada corporation By:  

 

Name:   Peter G. Traber, MD Title:   Chief Executive Officer and Chief Medical
officer

The Optionee acknowledges receipt of a copy of the Plan and represents that he
has reviewed the provisions of the Plan and this Option Agreement in their
entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement. The Optionee further represents that he has had
an opportunity to obtain the advice of counsel prior to executing this Option
Agreement.

 

Dated:  

 

    OPTIONEE:       By:  

 

        Thomas McGauley

 

-9-